Case 1:20-cv-04678-FB-RLM Document 33-2 Filed 05/04/21 Page 1 of 2 PageID #: 232




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



  NIR WEISS
                                                              Case No. 1:20-cv-04678-FB-RLM
                   Plaintiff/Counter-Defendant,

             v.                                                STIPULATED RULE 502(d)
                                                              AGREEMENT AND ORDER

  THE SUKKAH COMPANY, LLC, MICHA KAPLAN,

                   Defendants/Counterclaimants.




        1.        The production of privileged or work-product protected documents, electronically

 stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of

 the privilege or protection from discovery in this case or any other federal or state proceeding.

 This Order shall be interpreted to provide the maximum protection allowed by Federal Rules of

 Evidence 502(d).

        2.        Nothing contained herein is intended to or shall serve to limit a party’s right to

 conduct a review of documents, ESI or information (including metadata) for relevance,

 responsiveness and/or segregation of privileged and/or protected information before production.



 IT IS SO ORDERED on this _____ day of _____________, 2021.



 By:__________________________________
          Hon. Frederic Block
          United States District Judge
Case 1:20-cv-04678-FB-RLM Document 33-2 Filed 05/04/21 Page 2 of 2 PageID #: 233




                              STIPULATED AND AGREED TO:




 By: ___/s/Brett Evan Lewis________          Dated: _April 30_, 2021
 Brett Evan Lewis
 Lauren Valli
 LEWIS & LIN, LLC
 77 Sands Street, 6th Floor
 Brooklyn, New York 11201
 Telephone: (718) 243-9323
 Facsimile: (718) 243-9326
 E-mails: brett@iLawco.com
          lauren@iLawco.com

 Attorneys for Plaintiff/Counter-Defendant




 By: ___/s/Ben D Manevitz/_____________ Dated: _April 25_, 2021
 Ben D. Manevitz
 Manevitz Law Firm LLC
 301 Route 17 North
 Suite 800
 Rutherford, NJ 07070
 Telephone: (973) 594-6529
 Facsimile: (973) 689-9529
 E-mail: ben@manevitzlaw.com

 Attorneys for Defendants/Counterclaimants
